Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            October 1, 2019




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                  No. 51679-9-II

                                  Respondent,

           v.

 C.N.T.,                                                        UNPUBLISHED OPINION

                                  Appellant.

          WORSWICK, J. — C.T. pleaded guilty in juvenile court to third degree malicious mischief

following an altercation during which C.T. broke M.H.’s iPhone 6s. At a restitution hearing

following disposition, the juvenile court ordered C.T. to pay restitution based on the original

purchase cost of the phone.

          C.T. appeals, arguing that the juvenile court abused its discretion by basing restitution on

the original purchase cost of the phone rather than its depreciated market value. We disagree and

affirm.

                                                FACTS

          On January 30, 2018, C.T. pleaded guilty to third degree malicious mischief following an

altercation with M.H. At the disposition hearing, the juvenile court reserved the issue of

restitution.
No. 51679-9-II


       At the subsequent restitution hearing, M.H. testified that during the altercation with C.T.,

M.H.’s iPhone 6s was broken. M.H. testified that her family purchased the phone for $649.99

over a year prior to the altercation. After the altercation, M.H. took the phone to a repair shop,

but they could not fix it. The police report taken after the altercation noted the phone’s value at

$300, but M.H. could not say where that number came from. M.H. testified that she did not try

to find a phone that was equivalent to the value of the broken phone.

       The State asked the juvenile court to impose $649.99 in restitution based on the purchase

price of the phone. C.T. argued that the juvenile court should consider the depreciation of the

phone and impose $300 in restitution based on the police report. The juvenile court observed

that the only evidence presented was of the $649.99 purchase price. The juvenile court

explained that it considered the value representation in the police report but did not find it to be

accurate evidence. Accordingly, the juvenile court entered an order awarding $649.99 in

restitution to M.H.

       C.T. appeals the juvenile court’s order setting restitution.

                                            ANALYSIS

       C.T. argues that the superior court abused its discretion by awarding restitution based on

the original purchase cost of M.H.’s phone. We disagree.

       We review a juvenile court’s order setting the amount of restitution for an abuse of

discretion. State v. C.A.E., 148 Wash. App. 720, 724, 201 P.3d 361 (2009). The juvenile court

abuses its discretion only if it bases its decision on unreasonable or untenable grounds. C.A.E.,
148 Wash. App. at 724.




                                                  2
No. 51679-9-II


        A juvenile court must order a juvenile respondent “to make restitution to any persons

who have suffered loss or damage as a result of the offense committed by the respondent.” RCW

13.40.190(1)(a). Restitution includes “easily ascertainable damages for injury to or loss of

property.” RCW 13.40.020(26).

        “Once the fact of damage is established, the precise amount does not have to be shown

with mathematical certainty.” State v. Fambrough, 66 Wash. App. 223, 225, 831 P.2d 789 (1992).

“Evidence of damage is sufficient if it affords a reasonable basis for estimating loss and does not

subject the trier of fact to mere speculation or conjecture.” State v. Mark, 36 Wash. App. 428, 434,

675 P.2d 1250 (1984). If substantial credible evidence establishes the amount of damages at the

restitution hearing, no abuse of discretion will be found. Mark, 36 Wash. App. at 434.

        The parties do not dispute that the phone was a total loss following the altercation. At the

evidentiary hearing on restitution, the State presented credible evidence that the amount paid for

the phone was $649.99. Contrary to C.T.’s contention on appeal, the State bore no burden to

present evidence of the reduced value of M.H.’s phone at the time of the loss. See Fambrough,
66 Wash. App. at 225.

        Because the precise value of the loss of the phone did not need to be established with

mathematical certainty, and because the State presented credible evidence of the cost of the

phone at the evidentiary hearing, we hold that the juvenile court did not abuse its discretion by

awarding restitution based on the original purchase price of the phone. Consequently, we affirm

the juvenile court’s order setting restitution.




                                                  3
No. 51679-9-II


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Lee, A.C.J.




 Cruser, J.




                                                4